 1 Charles K Manock SB#161633
   MANOCK LAW
 2 448 West Shaw Avenue

 3 Fresno, California 93704
   Telephone:     (559) 433-9000
 4 Facsimile:     (559) 422-5163

 5 Attorney for Defendants Agrigenix, LLC and Sean Mahoney

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11 DEERPOINT GROUP, INC., an Illinois               Case No. 1:18-cv-00536-AWI-BAM
12 corporation,
                                                    STIPULATION          TO  RESCHEDULE
13                Plaintiff,                        SCHEDULING          CONFERENCE  AND
                                                    ORDER
14         v.
15                                                  Date:    August 13, 2019
   AGRIGENIX, LLC, a Delaware limited               Time:    10:00 A.M.
16 liability company; and SEAN MAHONEY, a           Place:   Courtroom 8, Robert E. Coyle United
   California individual,                                    States Courthouse
17
                  Defendants.                       Hon. Anthony W. Ishii
18
                                                    Hon. Barbara A. McAuliffe
19

20

21         IT IS HEREBY STIPULATED by and between the parties hereto through their respective

22 counsel, that the scheduling conference that was set for Tuesday, August 13, 2019, at 10:00 A.M.

23 be hereby rescheduled to Friday, August 16, 2019, at 10:00 A.M.

24 //

25 //

26 //
27 //

28 //


                   STIPULTION TO RESCHEDULE SCHEDULING CONFERENCE AND ORDER
 1          This rescheduling is necessary in light of defendants’ counsel having a trial set in Fresno

 2 County Superior Court for August 12-13, 2019.

 3

 4

 5                                                                  MANOCK LAW
     Dated: August 5, 2018
 6

 7

 8                                                   By:            /s/ Charles K. Manock
                                                                    Charles Manock
 9                                                  Attorneys for Defendants AGRIGENIX LLC and
                                                                   SEAN MAHONEY
10

11

12 Dated:                                                McCORMICK, BARSTOW, SHEPPARD,
                                                             WAYTE & CARRUTH LLP
13

14
                                                     By:           /s/ Shane G. Smith
15                                                                David R. McNamara
16                                                                  Scott M. Reddie
                                                                     Shane G. Smith
17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
                  STIPULATION TO RESCHEDULE SCHEDULING CONFERENCE AND ORDER
 1                                               ORDER

 2         Pursuant to the stipulation of the parties, and for good cause appearing, the Scheduling

 3 Conference currently set for August 13, 2019, is HEREBY CONTINUED to August 16, 2019, at

 4 10:00 AM in Courtroom 8 before Magistrate Judge Barbara A. McAuliffe. The parties shall

 5 meet and confer regarding proposed dates, with the exception of the deadline for exchange of initial

 6 disclosures which has expired, and file an updated Joint Scheduling Conference Report one (1) full

 7 week prior to the Scheduling Conference. A copy shall additionally be emailed, in Word format, to

 8 bamorders@caed.uscourts.gov. The parties are encouraged to appear at the scheduling conference

 9 telephonically and may do so with each party using the following dial-in number and passcode: dial-

10 in number 1-877-411-9748; passcode 3190866.

11
     IT IS SO ORDERED.
12

13      Dated:    August 7, 2019                            /s/ Barbara   A. McAuliffe           _
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
                  STIPULATION TO RESCHEDULE SCHEDULING CONFERENCE AND ORDER
